DETAILED ACTION
This action is responsive to the following communication: Application filed on 08/07/2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Zweig (reg 60144) on 6/2/22.

Claims 7, 16 are cancelled. Claims 1-6, 8-15, 17-20 are amended as follows:

1. (Currently amended) A system for messaging with a specified delay, the system comprising a server, the server being coupled to at least one user device[[,]]; 
wherein said server comprises at least one processor and computer memory, and said server is configured to: 
	receive
generate
enable;
wherein the server is further configured to:
initiate a countdown timer, based on the timing information, for access to the second message; 
output the countdown timer within the computing resource for the first message; and
 enable access to the second message based on said countdown timer.

2. (Currently amended) The system of claim 1, wherein the server is further configured to provide

3. (Currently amended) The system of claim 1, wherein the timing information comprises at least one of: the first access time, the second access time, a nature of the second access time, a specified delay between the first and the second access time, calendar information pertaining to the first and the second access time.

4. (Currently amended) The system of claim 1, wherein the server is further configured to: 
validate
stores the validated messaging information within a database.

5. (Currently amended) The system of claim 1, wherein the server is further configured to provide

6. (Currently amended) The system of claim 1, wherein the server is further figured to enable

7. (Canceled) 

8. (Currently amended) The system of claim 1, wherein the server is further configured to transmit

9. (Currently amended) The system of claim 1, wherein the computing resource comprises at least one of: a URL, a bandwidth, processing power, storage, a screen within a software application.

10. (Currently amended) A method for messaging with a specified delay, the method comprising: 
receiving a messaging information from a first user device, wherein the messaging information comprises a first message, a second message and a timing information; 
validating the received messaging information; 
generating a computing resource for the first message and the second message; 
initiating a countdown timer, based on the timing information, for access to the second message; 
outputting the countdown timer within the computing resource for the first message; and
 enabling access to the second message based on the countdown timer; and
enabling access to any of the first and the second message based on the timing information.

11. (Currently amended) The method of claim 10, wherein the method comprises: making the second message accessible based on the timing information; and 
making the first message accessible at a first access time that is previous to a second access time at which the second message is made accessible.

12. (Currently amended) The method of claim 10, wherein the method further comprises: providing the generated computing resource for the first message and the second message to be stored within a local memory of the first user device.

13. (Currently amended) The method of claim 10, wherein the method further comprises: 
transmitting a reminder message after making the computing resource for the second message accessible.

14. (Currently amended) The method of claim 10, wherein the computing resource comprises at least one of: a URL, a bandwidth, processing power, storage, a screen within a software application.

15. (Currently amended) A non-transitory computer-readable medium comprising instructions executable by a processing resource for messaging with a specified delay, wherein the processing resource:
receives a messaging information from a first user device, wherein the messaging information comprises a first message, a second message, and a timing information; 
generates a computing resource for the first message and the second message; and
enables access to the computing resource for the first and the second message based on the timing information, wherein the first message is made accessible at a first access time that is previous to a second access time at which the second message is made accessible;
wherein the processing resource further: 
initiates a countdown timer, based on the timing information, for access to the second message; 
displays the countdown timer within the computing resource of the first message; and
 enables access to the second message based on the countdown timer.

16. (Canceled) 

17. (Currently amended) The non-transitory computer-readable medium of claim 15, wherein the processing resource further transmits a reminder message after making the computing resource for the second message accessible.


Allowable Subject Matter

Claims 1-6, 8-15, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of following limitations as recited in independent Claims 1 (and similarly recited in independent Claim 10 and 15):
The primary prior art Yates (US 2018/0097752), Amble et al (US 2017/0149706), Nanavati et al (US 2017/0142214), McPhee (US 2014/0280588) teach provisioning and scheduling messages to be sent or delivered.
However the prior art listed above and other prior art fail to disclose or suggest the limitations recited in the independent claims, particularly in the combination of steps/features required by Claims 1 (and similarly, Claim 10 and 15). Therefore, for the reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142